Citation Nr: 0933081	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-24 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a disability, claimed 
as sciatica or pinched nerve with neuropathy of the right leg 
and the feet, to include as secondary to a service-connected 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1958 to May 1961.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in May 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In August 2004, the Veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in 
the record.

In September 2007 and in January 2009, the Board remanded the 
claim.  In a rating decision in November 2008, the RO granted 
service connection for lumbar spine condition secondary to 
the service-connected knee disabilities.  In a rating 
decision in June 2009, the RO granted service connection for 
lumbar radiculopathy of the left thigh. 


FINDING OF FACT

Peripheral neuropathy of the right lower extremity and the 
feet, claimed as sciatica or pinched nerve with neuropathy, 
was not affirmatively shown to have been present in service; 
peripheral neuropathy of the right lower extremity and the 
feet, first documented after service, is unrelated to an 
injury or disease of service origin; and peripheral 
neuropathy of the right lower extremity and the feet is not 
caused by or made worse by a service-connected disability. 



CONCLUSION OF LAW

Peripheral neuropathy of the right lower extremity and the 
feet, claimed as sciatica or pinched nerve with neuropathy, 
was not incurred in or aggravated by service; and peripheral 
neuropathy of the right lower extremity and the feet is not 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.310 (2008). 

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively. See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2004, in March 2006, and in September 
2007.  The notice included the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The Veteran was notified of the 
type of evidence needed to substantiate the claim of 
secondary service connection, namely, evidence that the 
claimed disability was caused or aggravated by a service-
connected disability.

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The VCAA notice included the 
provisions for the effective date of a claim and for the 
degree of disability assignable,

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent 
there was pre-adjudication VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  



The timing error was cured by content-complying VCAA notice 
after which the claim was readjudicated as evidenced by the 
supplemental statement of the case, dated in June 2009.  
Mayfield v. Nicholson, 499 F. 3d 1317, 1323 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has obtained service treatment 
records, VA records, and private medical records.

The Veteran has been afforded a VA examination and a medical 
opinion has been obtained. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The service treatment records, including the report of 
separation examination, contain no complaint, finding, 
history, treatment, or diagnosis of a neurological 
abnormality of the right lower extremity or feet.  On 
separation examination, the lower extremities and feet were 
evaluated as was the neurological evaluation. 

After service, on VA examinations in February 1962 and in 
June 1963, the neurological evaluation of the lower 
extremities was normal. 

Private medical records show that in November 1997 an 
arterial Doppler study of the lower extremities was 
essentially normal and it was unlikely that symptoms of leg 
pain were due to arterial etiology.  Also, in November 1997, 
an electromyogram and nerve conduction studies were abnormal, 
and the assessment was peripheral neuropathy, but there was 
no evidence of sciatica although this was suggested 
clinically, and the neuropathy was probably a combination of 
demyelinating and axonal processes.  In December 1997, a MRI 
study of the lumbar spine revealed a herniated disc at the 
L4-L5 level.  

In April 2000, the lower extremities showed 5/5 motor 
strength in all major muscle groups.  Sensation was intact to 
pinprick and the deep tendon reflexes were 2+ and symmetric.  
In October 2001, the assessments included dysthesia of the 
feet due to peripheral neuropathy although the etiology could 
be vascular.  

In May 2002, the Veteran was evaluated by a private 
neurologist for dyesthesia, coolness, and tingling in the 
feet and distal legs since 1998.  History included and 
elevated blood sugars without a diagnosis of diabetes.  
Evaluation revealed absent ankle and knee reflexes and a sock 
distribution of sensory loss to pain and touch at the level 
of the mid-calves.  There was a loss of vibratory sense at 
the ankles with intact position sense.  The impressions were 
possible peripheral neuropathy and possible lumbosacral 
radiculopathy.  Later that month, an electromyograhic 
examination was consistent with sensory motor peripheral 
neuropathy.  

VA records show that in September 2002 history included 
sciatica and peripheral neuropathy of unknown etiology.  In 
February 2003, the Veteran complained of a burning sensation 
from his feet to his shins, and in May 2003 the assessment 
was idiopathic neuropathy.

In a rating decision in February 2004, the RO granted service 
connection for degenerative joint disease of the left knee. 

On VA examination in January 2005, the VA examiner state that 
the Veteran had minimal symptoms of peripheral neuropathy, 
which were not a manifestation of low back pain or an 
aggravation of the back disability.  

In a rating decision in March 2008, the RO granted service 
connection for degenerative joint disease of the right knee 
secondary to the service-connected left knee.

On a VA neurological evaluation in November 2007, the Veteran 
complained of neuropathy in the lower extremities and 
numbness below the knees.  The assessment was lumbar 
radiculopathy with spinal stenosis severe at L3-L4 and 
moderately severe at L4-L5 with sensory and suspected slight 
motor neuropathy of the feet.   

On VA examination in November 2007, the VA examiner stated 
that the Veteran's knee problems aggravated his back 
problems.  In an addendum in January 2008, the pertinent 
diagnosis was symptomatic lumbar radiculopathy, right greater 
than left (sciatica), without confirming neurological 
findings.  

On a VA neurological evaluation in June 2008, the diagnoses 
included polyneuropathy, cause not identified, and spinal 
claudication attributed to severe spinal stenosis documented 
by a CT scan.    

In a rating decision in November 2008, the RO granted service 
connection by aggravation for degenerative joint disease of 
the lumbar spine. 

On VA examination in May 2009, the Veteran complained of 
numbness and tingling in the lower extremities as well as 
cramping upon exercise of the left lateral thigh with back 
pain and back muscle spasm.  The foot muscles were atrophied.  
The Veteran could not walk on his toes and heels whether due 
to weakness or lack of proprioception.  There was altered 
sensation in the left thigh, but sensation was intact over 
the right thigh.  

After a review of the clinical records, CT scans, 
neurological consultations and an electromyographic study in 
2008, the VA examiner concluded that the Veteran had lumbar 
radiculopathy and severe sensory motor neuropathy primarily 
involving the left lower extremity.  

The VA examiner stated that he did not find any latency times 
of the specific nerves tested that would allow one to discern 
if this was due to lumbar radiculopathy or axonal peripheral 
neuropathy.  The examiner believed that the Veteran had 
evidence of moderately severe sensory motor neuropathy 
primarily involving the lower extremities with the bulk of 
the sensory changes and neurological findings below the knee.  
It was noted that the loss of reflexes was symmetrical 
without lumbar radiculopathy although X-rays and symptoms 
were suggestive of that.  The VA examiner stated that the 
Veteran's claudication like pain in the left thigh and the 
sensory findings in the area of L-3 were likely independent 
of the polyneuropathy and were secondary to nerve entrapment.  

In an addendum in June 2009, and after a review of nerve 
conduction studies in January 2005 and in February 2007, as 
well as, an electromyographic study in June 2009, the VA 
examiner expressed the opinion that the Veteran had 
peripheral neuropathy of the right lower extremity of unknown 
cause.  

In a rating decision in June 2009, the RO granted service 
connection for lumbar radiculopathy, involving the left 
thigh, secondary to the service-connected disability of the 
lumbar spine. 

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Analysis

Direct Service Connection 

On the basis of the service treatment records, peripheral 
neuropathy of the right lower extremity and the feet 
(hereinafter referred to as peripheral neuropathy), claimed 
as sciatica or pinched nerve with neuropathy, was not 
affirmatively shown to be present during service, and direct 
service connection is not established under 38 U.S.C.A. 
§ 1131 and 38 C.F.R. § 3.303(a).



Also there is no competent evidence either contemporaneous 
with or after service that peripheral neuropathy was noted, 
that is, observed during service, and the principles of 
service connection, pertaining to chronicity and continuity 
of symptomatology under 38 C.F.R. § 3.303(b), do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

As for service connection based on the initial diagnosis of 
peripheral neuropathy after service under 38 C.F.R. 
§ 3.303(d), peripheral neuropathy is not a condition under 
case law where lay observation has been found to be competent 
to establish a diagnosis or the presence of the disability, 
therefore the determination as to the diagnosis or presence 
of the disability is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Although a layperson is competent to identify a simple 
medical condition, such as a broken leg, Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the 
diagnosis of peripheral neuropathy is not a simple medical 
condition like a broken leg because the diagnosis requires 
the interpretation of an electromyogram or nerve conduction 
studies, which a lay person is not qualified to do. 

Where as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, or medical 
causation, that is, medical evidence of an association or 
link between peripheral neuropathy, first shown after 
service, and an injury, disease, or event in service, where a 
lay assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.



Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  And there is no competent medical 
evidence of a diagnosis of peripheral neuropathy 
contemporaneous with service or a diagnosis of peripheral 
neuropathy associated with and an injury, disease, or event 
in service.  

And in the absence of medical evidence suggesting a nexus 
between peripheral neuropathy and an injury, disease, or 
event in service, and in the absence of credible evidence of 
continuity of symptomatology, there is no possible 
association with service, and VA is no required to provide a 
medical examination or obtain a medical opinion under the 
duty to assist on the question of direct service connection.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006). 

To the extent in his statements and testimony, the Veteran 
relates peripheral neuropathy to an injury, disease, or event 
in service, where, as here, there is a question of medical 
causation, as explained above, competent medical evidence is 
required to substantiate the claim.

As lay person, Veteran is not qualified through education, 
training, or experience to express an opinion of medical 
causation, that is, an association or link between peripheral 
neuropathy and an injury, disease, or event in service.  For 
this reason, the Board rejects the Veteran's statements as 
favorable competent evidence to support the claim. 

As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation or one that is not a simple 
medical condition, or as to medical causation, where a lay 
assertion of medical causation is not competent medical 
evidence, and as there is no favorable competent medical 
evidence that peripheral neuropathy, first diagnosed after 
service, was present during service or is otherwise related 
to an injury or disease or event of service origin, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Secondary Service Connection

On the question of whether or not the peripheral neuropathy 
of the right lower extremity and feet was caused by or 
aggravated by a service-connected disability, that is, 
secondary service connection under 38 C.F.R. § 3.310, where 
as here, the determinative question involves medical 
causation, that is, medical evidence that a service-connected 
disability caused or aggravated peripheral neuropathy of the 
right lower extremity and feet, where a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.

To the extent the Veteran associates peripheral neuropathy to 
his service-connected disabilities of the lumbar spine or the 
knees, as a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Veteran's lay 
statements and testimony are not competent medical evidence 
and the statements and testimony are excluded as incompetent 
evidence. 

As for the competent medical evidence on the question of 
secondary service connection, on VA examination in January 
2005, the VA examiner stated that peripheral neuropathy was 
not a manifestation of low back pain or an aggravation of the 
back disability.  On a VA neurological evaluation in June 
2008, the diagnosis was polyneuropathy, cause not identified.  
On VA examination in May 2009 and in the addendum in June 
2009, after a review of nerve conduction studies in January 
2005 and in February 2007, as well as, an electromyographic 
study in June 2009, the VA examiner expressed the opinion 
that the Veteran had peripheral neuropathy of the right lower 
extremity of unknown cause.


As the competent medical evidence does not relate peripheral 
neuropathy of the right lower extremity and feet in any way, 
that is, by causation or by aggravation, to either the 
service-connected disability of the lumbar spine or 
disabilities of the knees, and as the Board may consider only 
competent, independent medical evidence to support its 
finding on a question of medical causation, where a lay 
assertion on medical causation is not competent evidence, the 
preponderance of the evidence is against the claim of 
secondary service connection, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for peripheral neuropathy of the right 
lower extremity and feet, claimed as sciatica or pinched 
nerve with neuropathy, is denied.  



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


